Citation Nr: 1540338	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-45 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability, claimed as secondary to the service-connected right heel calcaneal spur with plantar fasciitis.

2.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to the service-connected right heel calcaneal spur with plantar fasciitis.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

As will be detailed herein, the issue of entitlement to service connection for a lumbar spine disability is being reopened herein and will be further addressed, along with the issue of entitlement to service connection for a bilateral hip disability, in the remand section below.  These issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lumbar spine disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence receive more than one year since the May 2003 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a lumbar spine disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
2.  The evidence received since the May 2003 rating decision is new and material as to the issue of service connection for a lumbar spine disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 2003 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a lumbar spine disability.  The Veteran was notified in writing of the RO's May 2003 determination and his appellate rights, but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the May 2003 decision is final as to the lumbar spine disability claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Relevant evidence received more than one year since the May 2003 decision includes VA treatment records and private treatment records, which document the Veteran's continuing lumbar spine disability.
The Board notes that the Veteran also subsequently submitted a March 2006 letter from Dr. K.P. in support of his claim.  In his letter, Dr. K.P. noted that he had met the Veteran in 1983, at which time he walked "with distinct limp about his right foot and leg."  Dr. K.P. also noted the Veteran's co-existent contentions of worsening low back disability.

The March 2006 letter from Dr. K.P. supports the Veteran's theory of service connection; namely, that the altered gait caused by his service-connected right heel disability has caused or aggravated his low back disability.  Thus, the March 2006 letter relates to the previously unestablished element of a link between the current lumbar spine disability and the Veteran's service-connected right heel disability.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened; to that extent only, the appeal is allowed.


REMAND

The Veteran asserts entitlement to service connection for disabilities of the lumbar spine and bilateral hips, which he contends have developed as secondary to his service-connected right heel disability.  After having considered these matters, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

The Veteran was afforded an October 2008 VA examination and medical opinion with respect to the claimed lumbar spine and bilateral hip disabilities.  The examiner concluded, "[i]t is my opinion that [the Veteran's] current claimed lower back and bilateral hip conditions are less likely than not secondary to his service connected right heel, calcaneal spur with plantar fasciitis condition."  However, the October 2008 VA examiner failed to address whether the claimed disabilities were aggravated by the service-connected right heel disability.

Thus, there remain questions as to current etiology of the diagnosed lumbar spine and bilateral hip disability claims.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for appropriate VA medical opinion should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Also, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Procure any records of outstanding treatment that the Veteran may have received at a VA health care facility since September 2011.  All such available documents should be associated with the claims file.

2. Refer the VA claims file to an examiner with appropriate expertise in order to address the Veteran's lumbar spine and bilateral hip disability claims.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current lumbar spine and bilateral hip disabilities were caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include his right heel calcaneal spur with plantar fasciitis.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3. Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


